 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   CHERYL ADAMS, State Bar #164194
     Chief Trial Deputy
 3   BRIAN P. CEBALLO, State Bar #243828
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, Sixth Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3911
 6   Facsimile:    (415) 554-3837
     E-Mail:       brian.ceballo@sfcityatty.org
 7

 8   Attorneys for Defendants
     CITY AND COUNTY OF SAN FRANCISCO 1,
 9   PAUL HENDERSON, BARBARA A. GARCIA
     AND MARY IVAS
10

11                                     UNITED STATES DISTRICT COURT

12                                  NORTHERN DISTRICT OF CALIFORNIA

13    TANESH NUTALL,                                   Case No. 18-cv-1258 SK

14              Plaintiff,                             STIPULATION AND [PROPOSED] ORDER
                                                       FOR REMAND
15              vs.

16    CITY AND COUNTY OF SAN                           Trial Date:           February 11, 2020
      FRANCISCO, SAN FRANCISCO
17    DEPARTMENT OF PUBLIC HEALTH, SAN
      FRANCISCO DEPARTMENT OF POLICE
18    ACCOUNTABILITY, PAUL HENDERSON,
      in his official capacity as Interim Executive
19    Director of the San Francisco Department of
      Police Accountability, BARBARA A.
20    GARCIA in her official capacity as Director of
      the San Francisco Department of Public
21    Health, DOES 1 through 10 inclusive, and
      MARY IVAS, an individual,
22
                Defendants.
23

24

25
            1
              Erroneously sued as San Francisco Department of Public Health and San Francisco
26   Department of Police Accountability. San Francisco Department of Public Health and San Francisco
     Department of Police Accountability are departments of the City and County of San Francisco, are not
27   properly joined defendants because they do not have power to sue or be sued, and are not an
     independent public corporation. (See Bauer v. County of Ventura, 45 Cal.2d 276, 288-289 (1955);
28   compare Gov. Code, §§ 23000, 23004(a).)
      Stip and Order to Remand                          1
      Nutall v. CCSF, et al; USDC No. 18-cv-1258 SK
 1                                                     RECITALS

 2            1.     On February 7, 2018, Plaintiff Department of Fair Employment and Housing (“DFEH”)

 3   on behalf of Tanesh Nutall (real party in interest) filed a complaint against Defendants City and

 4   County of San Francisco – Department of Police Accountability, and Does 1 through 10, in the

 5   Superior Court in and for the City and County of San Francisco, Case No. CGC-18-564162.

 6            2.     On February 16, 2018, Plaintiff Tanesh Nutall filed a complaint against Defendants

 7   City and County of San Francisco, San Francisco Department of Public Health, San Francisco

 8   Department of Police Accountability, Paul Henderson, Barbara A. Garcia, and Mary Ivas, in the

 9   Superior Court in and for the City and County of San Francisco, Case No. CGC-18-564404.

10            3.     On February 26, 2018, Defendants City and County of San Francisco, Paul Henderson,

11   Barbara A. Garcia, and Mary Ivas (“Defendants”) removed this case to federal court pursuant to 28

12   U.S.C. §§ 1331 and 1441, on grounds that the Complaint stated federal claims pursuant to 28 U.S.C.

13   §1983 (for violation of Plaintiffs' federal constitutional rights) and Monell v. Department of Social

14   Services of the City of New York, 436 U.S. 658 (1978).

15            5.     Judicial and economic efficiency would be best served by remanding this case to state

16   court, for consolidation and/or relation to the DFEH case (CGC-18-564162). Accordingly, following

17   meet and confer on the matter, the parties agree that this action should be remanded to state court, and

18   ask the Court to execute the following order remanding the matter to state court pursuant to 28 U.S.C.

19   §1447.

20                                                    STIPULATION

21            For the foregoing reasons, the parties, through their undersigned counsel, stipulate and agree to

22   entry of an order remanding this matter to the Superior Court of the State of California for the County

23   of San Francisco.

24

25

26

27

28
      Stip and Order to Remand                              2
      Nutall v. CCSF, et al; USDC No. 18-cv-1258 SK
     Dated: December 7, 2018
 1                                                     DENNIS J. HERRERA
                                                       City Attorney
 2                                                     CHERYL ADAMS
                                                       Chief Trial Deputy
 3                                                     BRIAN P. CEBALLO
                                                       Deputy City Attorney
 4

 5
                                                 By:      /s/ Brian P. Ceballo
 6                                                     BRIAN P. CEBALLO

 7                                                     Attorneys for Defendants
                                                       CITY AND COUNTY OF SAN FRANCISCO, PAUL
 8                                                     HENDERSON, BARBARA A. GARCIA AND MARY
                                                       IVAS
 9

10

11   Dated: December 7, 2018                           TRANSGENDER LAW CENTER
12
                                                 By:       /s/ Shawn T. Meerkamper
13                                                     SHAWN THOMAS MEERKAMPER
14
                                                       Attorneys for Plaintiff
15                                                     TANESH NUTALL

16

17   Dated: December 7, 2018                           MORA EMPLOYMENT LAW

18
                                                 By:         /s/ Beth W. Mora
19                                                     BETH W. MORA
20                                                     Attorneys for Plaintiff
                                                       TANESH NUTALL
21

22

23

24

25

26

27

28
     Stip and Order to Remand                                 3
     Nutall v. CCSF, et al; USDC No. 18-cv-1258 SK
                                                      ORDER
 1
              GOOD CAUSE appearing therefore, it is HEREBY ORDERED pursuant to 28 U.S.C. §1447
 2
     that this action is remanded to the Superior Court of the State of California for the County of San
 3
     Francisco. The clerk is instructed to close the file.
 4
              IT IS SO ORDERED.
 5

 6
     Dated:    Dec. 10, 2018
 7                                            THE HONORABLE SALLIE KIM
                                              UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
      Stip and Order to Remand                            4
      Nutall v. CCSF, et al; USDC No. 18-cv-1258 SK
